Title: Conference with a Committee of the United States Senate, 10 August 1789
From: Washington, George
To: 



[New York, 10 August 1789]

Sentiments deliver’d by the President at a second conference with the Senate—held
 

10 August 1789

The President has the “power by and with the advice and consent of the Senate, to make Treaties and to appoint Offices.”
The Senate when these powers are exercised, is evidently a Council only to the President, however its concurrence may be

to his Acts—It seems incident to this relation between them that not only the time, but the place and manner of consultation should be with the President—It is probable that the place may vary. The indisposition or inclination of the President may require that the Senate should be summoned to the President’s House—Whenever the Government shall have buildings of its own, an executive Chamber will no doubt be provided, where the Senate will generally attend the President. It is not impossible that the place may be made to depend in some degree on the nature of the business—In the appointment to offices, the agency of the Senate is purely executive, and they may be summoned to the President. In treaties, the agency is perhaps as much of a legislative nature and the business may possibly be referred to their deliberations in their legislative chamber[.] The occasion for this distinction will be lessened, if not destroyed, where a Chamber shall be appropriated for the joint business of the President and Senate.
The manner of consultation may also vary. The indisposition of the President may supersede the mere question of conveniency. The inclination or ideas of different Presidents may be different—The opinions both of President and Senators as to the proper manner may be changed by experience. In some kinds of business it may be found best for the President to make his propositions orally and in person, in others by written message. On some occasions it may be most convenient that the President should attend the deliberations and decisions on his propositions; on others that he should not—or that he should not attend the whole of the time. In other cases again, as in Treaties of a complicated nature, it may happen that he send his propositions in writing, and consult the Senate in person after time shall have been allowed for consideration. Many other varieties may be suggested, as to the mode, by practice.
If these remarks be just, it would seem not amiss that the Senate should accommodate their rules to the uncertainty of the particular mode and place that may be preferred—providing for the reception of either oral or written propositions—and for giving their consent and advice in either the presence or absence of the President, leaving him free to use the mode and place that may be found not eligible and accordant with other business which may be before him at the time.
